Title: From John Adams to John Quincy Adams, 26 July 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir.
Quincy July 26. 1816

In the last Week I have attended the House of Mourning and the house of Feasting. on Thursday I attended as a Paulholder the Funeral of Madam Lincoln the Relict of my ancient Friend General Lincoln Your Mother, Your Cousin Louisa and your Niece Miss Susan, attended Us. We drank Tea at Mr Colmans the Successor of Gay and Ware, in company with Judge Davis Colonel May &c. The Judge told Us what I had heard before, that five years of the Journal of Governor Winthrop had been lately discovered in Mr Princes Balcony of the Old South. It extends from 1644 to 1649, i.e to the Assembly of Divines at Cambridge to Form the Cambridge Platform of Church Government and the curious heretical Snake, whose head was crushed under the resolute Foot of Parson Thompson of Braintree. You, poor Gentleman! know not the Discoveries and Improvements in your native Country, while you are wandering abroad, a Colonelling.
Yesterday I dined with your Brother in a handsome but frugal Family Party, in Company with two or three Strangers, among whom was a Mr Heytema Hoytema A Gentleman of Amsterdam, as Sensible a Foreigner as I have Seen. Such a Feast in my Fathers house next door to that in which you were born you may Suppose gave me Spirits and Reminiscences and Reflections.
Among the Company was a Lt. Clark of the Independence 74 to whom I have bequeathed one of my Epaulets. The other I have reserved four your John provided his Predilection for the Navy contineues.
Pray tell me how Georges health is. There is nothing that gives  more Anxiety to  A.
I pray you not to educate your Sons long in Europe. Pray Send them home soon, that they may not be Aliens in their native Country 
A
July 30th.
P.S. You cannot imagine of how much importance I am become. After being buffetted calumniated courted, neglected by turns all my Lifetime, I am lately invited into all Societies and much caressed. Last Night your Mother and your Father, your Cousin and your Niece were at a Party at Mr Marstons, with your Brother and Sister and all the Aristocracy of Quincy, i.e. all the Gentlemen and Ladies, all the genteel People, all the fashionable, all the polite People, all the Well bred, People all the well educated People of our Town, i.e. the agrable Society, the, bon ton, of our beloved Town of Quincy
Bless my heart,! how many feet have your Mother and your Father in the Grave,? and yet how frolicksome We are?
You, my dear Son, have the most delicate and difficult part to Act of your whole Life, on your return to America. Mark my Words. If you are not a Phylosopher of the first Water you will be tortured with Assiduities and Insolencies, that I do not believe, that with all your Sagacity and Experience you foresee.
I repeat my most earnest Request, that you would Soon return your Sons to their own Country to be educated at Harvard Colledge, that they may be there know and be known. That there, their early Friendships may be formed.
I had rather you Send John to be a Midshipman one board one of our Ships, and George to be a Cadet at Westpoint among 270 Young Heroes there educating, than that they Should remain long in Europe. 
A.
I had only this paper.
